C. Allen, J.
The objection on the ground of duplicity cannot be supported.- The offence charged is not the registering of a bet, or the selling of a pool, although these are criminal acts ; but the keeping of a room for the purpose of doing those things. It makes no difference, in this respect, how many different unlawful or criminal purposes the room was kept for. The offence of keeping it for those various purposes is a single one, and may properly be charged in one count. Commonwealth v. Kimball, 7 Gray, 328, 330.

Judgment for the Commonwealth.